Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/192,281 filed on 03/04/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 08/28/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 03/04/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claims 1, 6 and 11, claims 1, 6 and 11 are/is rejected under 35 USC 101 because the claims are/is directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “a ledger management section that stores a plurality of pieces of ledger data …”, “a threshold determination section that calculates degree of similarity …”, “a ledger allocation section that associates the ledger guide message …”  and “a threshold evaluation section that reports the degree of similarity” are directed to an abstract idea as the claims recite mental process.   Accordingly, the claims recite an abstract idea.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements (an event including an event message indicated by a character string …).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field.  Generic computer components recited as performing generic computer functions that are well understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Therefore, the claim is directed to non-statutory subject matter.
Regarding claims 2-5, and 7-10 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.
Regarding claims 1 and 6, the claim calls for an event monitoring apparatus that monitors an event; however, there is no hardware element found within the claimed system.  As recited in the body of the claim, the claimed system contains “a ledger management section”, “a threshold determination section”, “a ledger allocation section” and “a threshold evaluation section”. One of ordinary skill in the art would understand that “a ledger management section”, “a threshold determination section”, “a ledger allocation section” and “a threshold evaluation section” could be implemented in software, which is non-statutory subject matter. It is suggested that the claim be further amended to positively recite at least one hardware embodiment in the body of the claim to make the claim statutory under 35. U.S.C. 101. 
Regarding claims 2-6; Claims 2-5 and 7-10 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons.

Allowable Subject Matter
Prior arts:
US 2019/0166162 to Anand
[0054] In a second technique, the policy detection module 310 initiates generation of a new policy based off one or more triggers within an enterprise message by detecting the trigger and sending the enterprise message to the policy learning module 320 for policy generation. Triggers are aspects of an enterprise message that, if included in the enterprise message, inform the cloud security service 120 to generate a new policy. Triggers may be text strings such as keywords or other aspects of enterprise messages and/or addresses to which the messages were sent. For example, the cloud security service 120 may be configured such that if a user sends an enterprise message copying a particular policy definition email address, then the policy detection module 310 receives the enterprise message at that address and generates a new policy based on the contents of the enterprise message. In general, the trigger may be a policy definition address specific to the enterprise 110 such that inclusion of the policy definition address as a recipient of the enterprise message indicates to the policy detection module 310 that a policy is to be generated based on the enterprise message. An email address is one example of a policy definition address.

[0055] As a second example of the second technique, the trigger could be a keyword beginning with a special character, such as “#policy” included in the enterprise message. The cloud security service 120 detects whether the keyword is present in an enterprise message, and if so, generates a new policy based on the contents of the enterprise message. In an embodiment, the policy detection module 310 analyzes each enterprise message for a trigger. If the policy detection module 310 detects a trigger in the enterprise message, it instructs the policy learning module 320 to determine the rules for the policy based on analysis of the enterprise message, as described below.

US 2020/0034358 to Wurzel
[0333] The method continues at step 928 where the processing module generates the plagiarism assessment based on the subject document interpretation and the composite document interpretation. For example, the processing module compares the incremental knowledge of the composite document interpretation to knowledge of the subject document interpretation to produce a knowledge comparison, generates the plagiarism assessment based on the knowledge comparison (e.g., percentage same, percentage different, a threshold number of portions of the subject document compare favorably to portions of one or more of the documents), and sends, in accordance with the plagiarism evaluation request, a plagiarism evaluation response to the requesting entity. The plagiarism evaluation response includes at least a portion of the plagiarism assessment.

US 2019/0026685 to Chappell
[0044] The certification authority 125 may provide a response message 234 including item ledger information about the item identified in the message 232. The item ledger information may include the item ledger records for the item included in the distributed ledger. The item ledger information may include certification information for the item. For example, using the information about the item from the message 232, a certification rule may be identified to assess a characteristic of an item. The certification authority 125 may compare one or more item ledger records for the item to the certification rule. If the item ledger records correspond to the certification rule, certification information identified by the certification rule may be provided in the message 234.

[0064] Via messaging 250, the catalog system 150 may identify the owner(s) of the items identified in the message 248 by querying the distributed ledger for item records corresponding to those identified by the message 248. The items may be identified by item identifier. The items may be identified by a specific value included in item ledger records (e.g., specific record type including a specific source).

US 17/192281 to Hauser
[0218] In at least one of the various embodiments, during a given trip, the first dataset collected may be always be saved. After that, each set collected may be compared to baseline and may be saved only if the difference from baseline exceeds a defined threshold.
[0296] At block 2908, in at least one of the various embodiments, the signed transaction may be added to the block chain of vehicle transactions that may be associated with the vehicle. This block chain of vehicle information transactions may provide a ledger of events that is uniquely associated with an individual vehicles. Accordingly, each ledger entry may be signed using a signature value based on previous entries in the ledger. In some embodiments, the block chained ledger may enable a user to verify that the ledger entry has not been modified and that it is associated 

US 2013/0218765 to Hammad
[0035] With reference to FIG. 1B, in some embodiments, the GSS may determine a transaction risk level in, of a transaction risk type associated with a transaction request, based on the familiarity 112 that the GSS has with the parameters of the transaction request. For example, when the GSS has a low level of familiarity with an originating device (e.g., a smartphone, desktop computer, point-of-sale terminal), the GSS may calculate the transaction risk(s) associated with the transaction request as being higher compared to when the GSS has a higher level of familiarity with the originating device (see curve in FIG. 1B for transaction parameter 1, 116a). Such familiarity-based transaction risk assessment may extend to any parameter of the current transaction request. For example, FIG. 1B shows two curves representing the dependence of the transaction risk level of a transaction risk type associated with the transaction request on the familiarity of the GSS with the sales channel (e.g., mobile, online, physical store, etc.) utilize for the transaction (see 116b), and the dependence of the transaction risk level of a transaction risk type associated with the transaction request on the familiarity of the GSS with the geographic location of the originator of the transaction (see 116b). Other parameters to which such familiarity-based transaction risk assessment may extend include, without limitation: user ID; merchant ID; product type; product ID; transaction cost; payment mechanism (e.g., account numbers); geographical location; payment currency; combinations thereof and/or the like. In some embodiments, the GSS may determine that the familiarity of a transaction parameter is such that the transaction risk contribution of that parameter may be neglected in the calculation of transaction risk. Such a parameters may be determined to be "seasoned" 115, whereas parameters that the GSS may determine may not (yet) be neglected in the calculation of transaction risk may be considered "unseasoned" 114. In some embodiments, the GSS may utilize different seasoning thresholds 113 to determine the seasoning of different parameters in the calculation of transaction risk. Further, in various embodiments, the calculation of transaction risk may depend on numerous factors besides the seasoning levels of the parameters of the transaction request.

The prior art of record (Anand in view of Wurzel, Chappell, Hauser, and Hammad) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a ledger management section that stores a plurality of pieces of ledger data including a typical ledger guide message indicated by a character string and describing a method of handling the event; a threshold determination section that calculates degree of similarity between the ledger guide message and the event message, regards a maximum value of the calculated degree of similarity as a first threshold, and sets a second threshold that is greater than the first threshold by a predetermined value; a ledger allocation section that associates the ledger guide message having the degree of similarity intermediate between the first threshold and the second threshold with the event message;” and similarly recited in such manners in other independent claims 6 and 11.

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).